Citation Nr: 1521178	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  07-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right knee condition.  

2.  Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to December 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in part, denied entitlement to service connection for a left ankle, left knee and sinusitis conditions and an increased rating for a right knee condition.  The Montgomery, Alabama RO has assumed the role of agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC).  During the course of the appeal, in a November 2014 rating decision service connection for sinusitis and a left knee condition were granted, which constitutes the full benefit sought on appeal.  The Board has recharacterized the issues as reflected on the title page of this decision to better reflect the Veteran's contentions.  

The issues were previously remanded by the Board in March 2010 and March 2014 for additional development.  The issues have since returned to the Board.

The Veteran testified at a Travel Board hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in October 2009.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a left ankle condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.








FINDING OF FACT

For the entire appeal period, the Veteran's right knee disability has been manifested by complaints of pain, popping and crepitus with flexion limited, at most, to 105 degrees and normal extension; there is no objective evidence of ankylosis, or frequent episodes of locking and effusion.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 20 percent for a right knee disability with limitation of extension have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Analysis

As noted above, the Board most recently remanded this claim in March 2014 for further development, specifically to obtain any outstanding VA and non-VA treatment records and VA examination for the Veteran's right knee.  The VA treatment records were associated with the claims file and the Veteran was afforded the appropriate VA examination in May 2014.  The claim was readjudicated in a November 2014 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Multiple letters including those in October 2004, April 2010 and May 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the November 2014 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  Social Security Administration (SSA) records have been associated with the file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded a VA knee examination most recently in May 2014.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiner provided a thorough description of the Veteran's current condition of a right knee disability.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the Veteran's disabilities have not significantly changed and that a uniform evaluation is warranted for the period considered.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32.

The General Rating Formula for Diseases and Injuries of the knee are governed under 38 C.F.R. 4.71a.  The Veteran's right knee condition has been assigned a 20 percent rating under DC 5010-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5010 is applicable to arthritis, and DC 5261 is applicable to limitation of extension of the knee.

Under Diagnostic Code 5010, arthritis due to trauma, which is substantiated by X-ray findings, will be rated as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010.

Limitation of motion of the knee is rated under DC 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  

The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under DC 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation. 

Under DC 5259, symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.		

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98 (1998), the VA General Counsel explained that when a Veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to DC 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Factual background

Several buddy statements were submitted in April 2005.   The statements were the duplicates except for signatures.  The friends knew the Veteran several years and reported they witnessed the Veteran in excruciating pain and complaints of right knee pain (in addition to left knee, sinus and ankle pain).  At times the Veteran was in so much pain that he was unable to get out of bed.  He had a difficult time driving to appointments because his right knee locked up.  

A VA joints examination was conducted in April 2005.  The Veteran reported that his right knee pain was an 8 on the pain scale and occurred intermittently.   The Veteran had associated weakness, stiffness, swelling, heat, redness, instability and fatigability.  He reported flares of pain where his pain would increase to a 9-10 at least five times per week and last anywhere from 10 hours and up to 3 days.  Precipitating factors included walking and alleviating factors included the use of Zostrix cream and Tylenol.  He also used a heating pad and TENS unit.  He reported an additional limitation of motion/functional impairment up to 25 percent of the time with flare-ups.  The Veteran used a knee brace and cane.  The Veteran denied any surgery to either knee and any dislocations or subluxations.   He reported a history of degenerative joint disease to his right knee.  Functionally, the Veteran could not bend or stoop.  The Veteran had pain standing, walking or driving for extended periods of time.  

Upon physical examination, the knees had no obvious redness, swelling or gross abnormality.  Right knee range of motion testing, in degrees, resulted in flexion to 105 with pain and extension to 0.  The Veteran had an increase in pain but no decrease in range of motion upon repetitive use.  The Veteran had mild fatigue, weakness and lack of endurance with repetitive testing.  Lachman's and PCL testing was negative.  There was no instability of the knee.  McMurray's was positive on the right and crepitus was evident.  There was no joint instability with varus/valgus strain.  Leg strength was 4+ bilaterally.  Deep tendon reflexes were brisk and distal sensation was intact.  Distal pulses were 1/1 throughout.  The Veteran walked with a slight limp.  The assessment with right knee chondromalacia with mild to moderate impairment secondary to pain and decreased range of motion.  The Veteran had minimal gait abnormality without the use of a cane. 

The Veteran testified at a Board hearing in October 2009.  He requested a new VA examination as he believed there may have been arthritis in his knees and x-rays had not been taken to show it.  He wore a knee brace to provide him with stability.  His right knee hurt and ached every day.  He felt his condition was worse because the knee locked up on him and took medication for pain.  Upon repetitive motion, the knee felt progressively more painful and weak.  

The Veteran was afforded a VA knee examination in July 2010.  The Veteran reported a throbbing, aching and constant pain in his right knee with flare-ups
6 days out of a week which lasted from 5-7 hours.   Standing and walking increased pain.   The Veteran took Tylenol, tramadol and topical analgesics for pain relief and was issued a TENS unit.  The Veteran wore a knee brace on occasion.   The Veteran was employed as a cook supervisor for several years and last worked in the position until 1991, when he felt physically unable to continue gainful employment.  There were no problems with activities of daily living.  He reported no incapacitating episodes during the 12 months prior to the examination and denied any history of malignancy.  

Upon physical examination, the Veteran was noted to walk with a cane and slight limp primarily because of recent right foot surgery which he stated was not healing well and was unassociated with his present service-connected disability.   Range of motion testing of the right knee, in degrees, resulted in flexion to 135 and extension to 0.   There was no loss of function with repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination.   The Veteran demonstrated no instability in the anterior, posterior, or mediolateral directions.  There was minimal tenderness both medially and laterally at the joint service.  There was no joint swelling, heat or redness noted.  McMurray's sign was negative.  There was no scarring.  There was no crepitus in the tibial femoral motion or in the patellofemoral motion.   The Veteran complained of mild pain on compression of the patellofemoral joint.  X-rays of the right knee revealed no evidence of degenerative changes.  There were no signs of trauma and joint spaces were well maintained.  There was no bone or joint or soft tissue abnormalities.  The diagnosis was patellofemoral chondromalacia.  The VA examiner stated that the Veteran was experiencing a mild disability from the service-connected condition.  When asked how far the Veteran could walk, he stated two to three feet in an obvious attempt to magnify his disability.  However, he was observed walking considerable greater distances without difficulty.  

The Veteran submitted a statement in October 2013, where he essentially contended the July 2010 VA examination was inadequate.  He felt the VA examiner was unprofessional and too forcibly grabbed his knee for range of motion testing.  He requested a new VA examiner for future examinations. 

The Veteran was most recently afforded a knee examination in May 2014.  The Veteran's diagnosis was arthritis of the knee with a strain from 1997.  The Veteran reported flare ups that impacted the function of his knee described as pain and stiffness and difficulty walking, sitting or weight bearing.  Range of motion testing of the right knee, in degrees, resulted in flexion to 110 with evidence of painful motion at 110 and extension to 0 with no evidence of painful motion.   Upon repetitive use, there was no change in range of motion.  Functional loss was described as less movement than normal and pain on movement.  There was tenderness or pain to palpation for joint line or soft tissues of the knee.  Muscle strength testing of the right knee was 5/5 for flexion and 4/5 for extension.  Joint stability tests were normal for anterior instability, posterior instability and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran had not had a total knee joint replacement, arthroscopic or other knee surgery.  The Veteran did not have any scars related to his knee condition.  The Veteran used a brace and cane on a regular basis.  Imaging studies of the knee were performed and documented degenerative or traumatic arthritis in the left knee.   There was no x-ray evidence of patellar subluxation.  The impact of the Veteran's knee impacted his ability to work was pain with extensive use of the knees.  The Veteran could work a sedentary job with limited walking.  The Veteran explained there were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  The VA examiner was unable to provide a degree of additional range of motion because there was no additional range of motion loss during the examination.  The Veteran stated it was with extensive use.  There was popping of the knees on examination.  

VA treatment records reflect ongoing complaints of right knee pain.  See e.g., VA treatment records dated April 1, 2009, April 7, 2011, June 5, 2013 and September 8, 2014.  The Veteran wore a knee brace throughout the appeal period.  See e.g., VA treatment records dated March 29, 2004, September 11, 2013 and May 21, 2013.   

An April 2012 record indicates the Veteran stated his knee "gave way" and he fell.  A September 2013 X-ray was conducted due to knee pain with popping and giving way.  The impression of patellar alta with minimal degenerative changes of the medial compartment of the femorotibial joints.  There was minimal medial femoral subluxation and minimal thickening of the medial and lateral collateral ligaments.  The primary diagnostic code was minor abnormality.  

SSA records reflect the Veteran has received Social Security Administration disability since 1993.    The Veteran's primary diagnosis is PTSD and his secondary diagnosis is peptic ulcer disease.  

Analysis

The Veteran asserts entitlement to a rating in excess of 20 percent for his right knee condition.  As noted above, the Veteran is currently assigned a 20 percent rating for arthritis and limitation of extension.    

A disability rating in excess of 20 percent is not warranted under DC 5261 for limitation of right knee extension.  In order to warrant a higher rating, the evidence must show extension is limited to 20 degrees.  However, the Veteran's extension was at worst to 0 degrees.  Accordingly, the evidence does not show that the Veteran has a limitation of extension to warrant a higher rating.

A compensable disability rating is not warranted under DC 5260 for limitation of right knee flexion.  For a compensable rating, the evidence must show extension is limited to 45 degrees.  However, the Veteran's forward flexion was at worst to 105 degrees throughout the appeal period.  Accordingly, the evidence does not show that the Veteran has a limitation of flexion to warrant a higher rating.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran and his friends reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 20 percent for limitation of extension throughout the course of the appeal is appropriate for the Veteran's right knee condition.  

A separate rating under DC 5257 for instability of the left knee is not warranted.  The Veteran has been noted to wear a knee brace and provided reports of instability, however, objective stability testing have been normal throughout the entire appeal period.  Notably, the April 2005 and July 2010 examiners specifically noted the Veteran did not have instability of the knee and stability testing was normal in May 2014 with no evidence of recurrent patellar subluxation or dislocation.   A September 2013 x-ray report contains a notation of minimal medial femoral subluxation, but lateral instability and recurrent subluxation have not in fact been shown by the objective treatment records.  The Board finds that the medical evidence is more probative in determining whether the Veteran's complaints constitute subluxation or lateral instability that is at least slight in degree.

The Board has considered ratings under DC 5258 and DC 5259 for cartilage conditions.  While the record indicates a positive McMurray sign from April 2005, the test was subsequently negative during the July 2010 VA examination and the most recent May 2014 VA examiner specifically indicated there was no meniscus condition.  Further, the Veteran has not had any meniscal surgery and there is no evidence supporting the removal of cartilage.  As such, a rating under DC 5259 for symptomatic removal of cartilage is not warranted.

Even if the Veteran did have a meniscal condition, the Veteran must have pain, locking and effusion due to dislocated semilunar cartilage for a rating under DC 5258.  Though frequent episodes of pain and some locking were reported, there has been no indication of any effusion.  As such, a rating under DC 5258 is not warranted.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of right knee ankylosis or impairment of the tibia and fibula, or genu recurvatum.  See DCs 5256, 5262, 5263.  The Board has considered all potentially applicable provisions of 38 C.F.R. parts 3 and 4.  

As discussed above, the medical evidence of record does not indicate that the symptomatology associated with disability in the right knee has worsened to a level more severe than 20 percent disabling for limitation of extension during the appeal period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under the general rating criteria for disabilities of the musculoskeletal system are adequate to fully compensate her for her disabilities on appeal.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), 38 C.F.R. § 3.321(b)(1) requires consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  Here, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities currently on appeal, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for a right knee condition is denied.


REMAND

The Veteran was afforded a VA ankle examination in May 2014.  The Veteran's diagnosis was moderate talonavicular osteoarthrosis from 2014 and an ankle strain from 2004.  The VA examiner opined the left ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the VA examiner rationed the Veteran was seen in February 1979 for right ankle pain with mild edema which was the only documentation found for ankle pain while in-service.  The Board finds the May 2014 opinion is inadequate as the examiner appears to rely solely on the lack of service treatment records documenting complaints or treatment.  On Remand, an addendum opinion must be provided to determine the etiology of the Veteran's left ankle condition.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter, including information on how to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310.

2.  After any additional development deemed necessary is completed, provide the claims file to an appropriate VA examiner to evaluate the nature and etiology of any current left ankle condition to include as secondary to service connected disabilities.  The claims file must be made available to the examiner(s) (including this Remand) and all indicated studies should be performed.  Based on examination and review of the record, the examiner(s) should offer an opinion as to the following:    

Is it at least as likely as not (50 percent probability or greater) that any currently left ankle condition is either:  

(a) Related to the Veteran's military service or 

(b) caused or aggravated by his service-connected conditions (left and right knee conditions, sinusitis, PTSD)?

In the case of aggravation, to the extent practicable, the examiner should indicate a baseline of symptomatology for the Veteran's left ankle condition and the aggravation of such symptomatology by his service connected condition(s).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3.  Following the completion of the foregoing, the AMC should readjudicate the Veteran's claim of service connection for a left ankle condition.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


